Exhibit 99.1 Joint Filing Agreement In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including amendments thereto) with respect to the Common Stock, par value $0.01 per share, of LodgeNet Interactive Corporation.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:November 1, 2012 MAST CAPITAL MANAGEMENT, LLC By: /s/ David J. Steinberg Name: David J. Steinberg Title: Manager MAST CREDIT OPPORTUNITIES I MASTER FUND LIMITED By: /s/ David J. Steinberg Name: David J. Steinberg Title: Authorized Signatory MAST OC I MASTER FUND L.P. By: Mast Capital Management, LLC General Partner By: /s/ David J. Steinberg Name: David J. Steinberg Title: Manager MAST SELECT OPPORTUNITIES MASTER FUND L.P. By: Mast Select Opportunities GP, LLC General Partner By: /s/ David J. Steinberg Name: David J. Steinberg Title: Authorized Signatory MAST PC FUND, L.P. By: Mast PC GP, LLC General Partner By: /s/ David J. Steinberg Name: David J. Steinberg Title: Authorized Signatory /s/ David J. Steinberg DAVID J. STEINBERG
